The affidavit charged the relator with the unlawful conversion to his own use of $475.10 under the. following alleged state of facts:
a — That relator was a relative of the plaintiff and one in whom plaintiff reposed special confidence.
6 — That on October 10, 1893, plaintiff being desirous of selling a bakery and lunch counter permitted relator, who was an attorney at law, to take full charge of the sale of said business; that for a long time prior to said date plaintiff had been in the habit of delivering 'hismoney to relator for safé keeping, and on that day permitted him to collect, the money realized on the sale of said business, amounting to -$483.35; that at the same timé plaintiff gave relator $150,, and requested him to hold said moneys! as trustee and to give plaintiff- a receipt therefor; that relator gave plaintiff an order -upon a certain bank for the payment'to plaintiff or bearer of $533.35, said order being signed by relator; that plaintiff left the .city where relator and plaintiff resided, and remitted to relator $231.10, to be retained by him for plaintiff’s use and benefit; that during all of the time aforesaid relator, upon plaintiff’s request, paid plaintiff such amounts ■of money as he from time to time asked for.
*8c — That on February 20, Í896, plaintiff returned to the city, and being desirous of purchasing a house consulted with relator as to the feasibility of making such purchase; that relator advised plaintiff that he could not return Ms money at that time as he had all of his money tied up in another city, and made no other or further reply.
d — That plaintiff has requested] the return of said money; that relator has refused to return it, and has informed plaintiff that if he had any legal remedy to pursue it; that said moneys were never loaned to relator, but were delivered to him in reliance upon his relationship to plaintiff, and the friendship existing between them, as trustee or special agent of plaintiff; that the amount of money in rotator’s hands is $475.10, and that relator’s statement ■ as to his money being tied up was untrue; that at the time he made it he had a large sum deposited in the banks of the city where he resided.